Citation Nr: 0106317	
Decision Date: 03/02/01    Archive Date: 03/08/01	

DOCKET NO.  99-13 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension, to include aid and 
attendance benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1953 
to December 1956.  

This matter arises from an April 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan that denied the benefit now 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (BVA or 
Board) for appellate consideration.

During the appellate process, the veteran requested a 
videoconference hearing before a Member of the Board.  Such 
hearing was scheduled for April 17, 2000; however, the 
veteran failed to appear as scheduled.  Nor did he indicate 
that he wished the hearing to be rescheduled.  Because the 
veteran failed to appear as scheduled and did not request a 
postponement, the case will be processed as though the 
veteran's request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.702(d) (1999).  


REMAND

A preliminary review indicates that this case is not yet 
ready for appellate disposition for the reasons that follow.  
The Board observes that the veteran was afforded a VA 
physical examination in March 1999 in conjunction with this 
claim.  The examiner concluded that the veteran requires 
assistance in his activities of daily living.  However, it is 
not clear whether this conclusion was based upon the 
observations of the examining physician or a history related 
by the veteran.  In this regard the Board notes that the 
examiner indicated that the veteran was right handed and had 
an amputation that upper extremity.  However, the examination 
report contained few if any clinical findings with respect to 
the veteran's remaining left upper extremity, particularly as 
it pertains to functional impairment which would hinder or 
preclude the performance of activities of daily living.  As 
such, the Board is of the opinion that the veteran should be 
afforded another examination

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an aid 
and attendance examination to ascertain 
the nature, severity and manifestations 
of all disorders which may be present and 
to determine the degree of impairment 
these disorders cause to the veteran's 
ability to perform activities of daily 
living.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings with respect to the veteran's 
left upper extremity in detail.  The 
examiner is also requested to comment and 
offer an opinion as to the degree of 
impairment in the veteran's capacity for 
performing activities of daily living is 
produced by his disabilities.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2000), copies of all 
pertinent records in the veteran's claim 
file, or, in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination.

2.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



